CORRECTED ALLOWABILTIY NOTICE
This action is in response to the application filed 19 August 2021, claiming benefit back to 15 March 2019
	Claims 21 – 40 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation
This application is a continuation application of U.S. application no. 16/345,953 filed on 15 March 2019 now U.S. Patent 11,070,020 (“Parent Application”).  See MPEP §201.07.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	In the claims:

22. (Currently Amended) The method of claim 21 [[1]], wherein the at least one user interface arrangement is associated with a channel of a communication application, wherein the at least one user interface Serial No.: 17/406,973-3- Alty Docket No.: MS1-9332USC1Newport IP, LLC Atty/Agent: Scott Y. Shigetaarrangement having the threshold level of use identifies the channel for displaying the task description.  
23. (Currently Amended) The method of claim 21 [[1]], wherein an operating system causes a display of the task description in an operating system notification in response to determining that the at least one user interface arrangement does not have a threshold level of use.  
24. (Currently Amended) The method of claim 21 [[1]], wherein the at least one user interface arrangement is associated with a word processing application, wherein the at least one user interface arrangement having the threshold level of use identifies the word processing application as the at least one delivery software application, wherein the display of the task description is arranged within the at least one user interface arrangement generated by the word processing application.  
25. (Currently Amended) The method of claim 21 [[1]], wherein the at least one user interface arrangement is associated with a spreadsheet application, wherein the at least one user interface arrangement having the threshold level of use identifies the spreadsheet application as the at least one delivery software application, wherein the display of the task description is arranged within the at least one user interface arrangement generated by the spreadsheet application.  
26. (Currently Amended) The method of claim 21 [[1]], wherein the at least one user interface arrangement is associated with a presentation application, wherein the at least one user interface arrangement having the threshold level of use identifies the presentation application as the at least one Serial No.: 17/406,973-4- Alty Docket No.: MS1-9332USC1Newport IP, LLC Atty/Agent: Scott Y. Shigetadelivery software application, wherein the display of the task description is arranged within the at least one user interface arrangement generated by the presentation application.  
27. (Currently Amended) The method of claim 21 [[1]], wherein the at least one user interface arrangement is associated with a display of a file, wherein the at least one user interface arrangement having the threshold level of use identifies the at least one delivery software application for displaying the file, wherein the display of the task description is arranged within the at least one user interface arrangement displaying content from the file.  

29. (Currently Amended) The system of claim 28 [[8]], wherein the at least one user interface arrangement is associated with a channel of a communication application, wherein the at least one user interface arrangement having the threshold level of use identifies the channel for displaying the task description.  
30. (Currently Amended) The system of claim 28 [[8]], wherein an operating system causes a display of the task description in an operating system notification in response to determining that the at least one user interface arrangement does not have a threshold level of use.  
31. (Currently Amended) The system of claim 28 [[8]], wherein the at least one user interface arrangement is associated with a word processing application, wherein the at least one user interface arrangement having the threshold level of use identifies the word processing application as the at least one delivery software application, wherein the display of the task description is arranged within the at least one user interface arrangement generated by the word processing application.  
32. (Currently Amended) The system of claim 28 [[8]], wherein the at least one user interface arrangement is associated with a spreadsheet application, wherein the at least one user interface arrangement Serial No.: 17/406,973-6- Alty Docket No.: MS1-9332USC1Newport IP, LLC Atty/Agent: Scott Y. Shigetahaving the threshold level of use identifies the spreadsheet application as the at least one delivery software application, wherein the display of the task description is arranged within the at least one user interface arrangement generated by the spreadsheet application.  
33. (Currently Amended) The system of claim 28 [[8]], wherein the at least one user interface arrangement is associated with a presentation application, wherein the at least one user interface arrangement having the threshold level of use identifies the presentation application as the at least one delivery software application, wherein the display of the task description is arranged within the at least one user interface arrangement generated by the presentation application.  
34. (Currently Amended) The system of claim 28 [[8]], wherein the at least one user interface arrangement is associated with a display of a file, wherein the at least one user interface arrangement having the threshold level of use identifies the at least one delivery software application for displaying the file, wherein the display of the task description is arranged within the at least one user interface arrangement displaying content from the file.  

36. (Currently Amended) The computer-readable storage medium of claim 35 [[15]], wherein the at least one user interface arrangement is associated with a channel of a communication application, wherein the at least one user interface arrangement having the threshold level of use identifies the channel for displaying the task description.  
37. (Currently Amended) The computer-readable storage medium of claim 35 [[15]], wherein an operating system causes a display of the task description in an operating system notification in response to determining that the at least one user interface arrangement does not have a threshold level of use.  
38. (Currently Amended) The computer-readable storage medium of claim 35 [[15]], wherein the at least one user interface arrangement is associated with a word processing application, wherein the at least one user interface arrangement having the threshold level of use identifies the word processing application as the at least one delivery software application, wherein the display of the task description is arranged within the at least one user interface arrangement generated by the word processing application.  
39. (New) The computer-readable storage medium of claim 35 [[15]], wherein the at least one user interface arrangement is associated with a spreadsheet application, wherein the at least one user interface arrangement having the threshold level of use identifies the spreadsheet application as the at least one delivery software application, wherein the display of the task description is arranged within the at least one user interface arrangement generated by the spreadsheet application.  
40. (Currently Amended) The computer-readable storage medium of claim 35 [[15]], wherein the at least one user interface arrangement is associated with a presentation application, wherein the at least one user interface arrangement having the threshold level of use identifies the presentation application as the at least one delivery software application, wherein the display of the task description is arranged within the at least one user interface arrangement generated by the presentation application.


REASONS FOR ALLOWANCE
Allowed Claims: Claims 21 – 40 are allowed. 
Examiner’s Statement of Reasons for Allowance: The following is an examiner’s statement of reasons for allowance:
35 USC §101
	Applicant’s claimed invention provides for an improvement to technology or a technological field (see, e.g. Applicant’s specification, paragraph [0008], and Applicant’s arguments, filed 29 March 2021, in regards to parent Application 16/354,953). 

35 USC §102 / §103
	The closest prior art of record include over Nelson et al. (U.S. 2011/0106892), Hoyne et al. (U.S. 2010/0169146), and Stratvert et al. (U.S. 2018/0060826). 
	However, with respect to exemplary independent claim none of the closest prior art of record, either alone or taken in combination with any other references of record, do not anticipate or render obvious the claimed functionality directed to embedding the task description in at least one delivery file of the number of delivery files having the threshold level of use as recited in exemplary independent claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
Hull et al. (U.S. 9,846,527), which discloses task management from within a data feed; 
Rowe et al. (U.S. 2011/0145822), which discloses generating and recommending task solutions;
Kotler et al. (U.S.  8,375,320), which discloses context-based task generation;
Savage (U.S. 2013/0179799), which discloses a system and method for actionable event generation for task delegation and management via a discussion forum in a web-based collaboration environment;
Lee et al.	(U.S. 9,734,517), which discloses discovering an event using a personal preference list and presenting matching events to a user on a display;
Dachs (U.S. 2008/0010601), which discloses a system and method for web based collaboration using digital media;
Johnson et al.	(U.S. 2009/0089133), which discloses an integrated calendar and task scheduler;
Shenk et al. (U.S.  2017/0344931), which discloses automatic task flow management across multiple platforms;
Norton et al. (U.S. 2011/0184943), which discloses automatically schedule and re-schedule meetings using reschedule factors for conflicting calendar events; 
Henriksen et al. (U.S. 2014/0108085), which discloses detection and rescheduling of unaddressed topics with the meeting management system;
Keohane et al.	(U.S. 2008/0306997), which discloses a method and apparatus for managing calendar conflicts;
Dantuluri et al. (U.S. 2015/0324753) ), which discloses a scheduling conflict notification. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S MILLER whose telephone number is (571)270-5288.  The examiner can normally be reached on M-F 10am-6pm. Examiner’s fax phone number is (571) 270-6288.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S MILLER/Primary Examiner, Art Unit 3683